            Case 2:21-mj-00506-DJA Document 22
                                            21 Filed 09/03/21
                                                     09/02/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     ANDREW WONG
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14133
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Andrew_Wong@fd.org

 7   Attorney for Baldemar Villasenor-Aguilar

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                               Case No. 2:21-MJ-00506-DJA-1

12                  Plaintiff,                               ORDER
                                                             STIPULATION TO CONTINUE
                                                             PRELIMINARY HEARING
13          v.
                                                             (First Request)
14   BALDEMAR VILLASENOR-AGUILAR,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
18   Acting United States Attorney, and Jared Grimmer, Assistant United States Attorney, counsel
19   for the United States of America, and Rene L. Valladares, Federal Public Defender, and
20   Andrew Wong, Assistant Federal Public Defender, counsel for Baldemar Villasenor-Aguilar,
21   that the Preliminary Hearing currently scheduled on September 24, 2021 at 4:00 pm, be vacated
22   and continued to a date and time convenient to the Court, but no sooner than sixty (60) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Mr. Villasenor would like more time to discuss the fast-track offer as well as
25   his other options to proceed with counsel. He does not feel prepared to accept or reject the
26   fast-track offer before the preliminary hearing date.
            Case 2:21-mj-00506-DJA Document 22
                                            21 Filed 09/03/21
                                                     09/02/21 Page 2 of 3




 1          2.      Defendant is incarcerated and does not object to a continuance.
 2          3.      Additionally, denial of this request for continuance could result in a
 3   miscarriage of justice.
 4          This is the first request for continuance filed herein.
 5          DATED this 2nd day of September, 2021.
 6
 7    RENE L. VALLADARES                               CHRISTOPHER CHIOU
      Federal Public Defender                          Acting United States Attorney
 8
 9       /s/ Andrew Wong                                  /s/ Jared Grimmer
      By_____________________________                  By_____________________________
10    ANDREW WONG                                      JARED GRIMMER
      Assistant Federal Public Defender                Assistant United States Attorney
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
           Case 2:21-mj-00506-DJA Document 22
                                           21 Filed 09/03/21
                                                    09/02/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                            Case No. 2:21-MJ-00506-DJA-1
 4
                   Plaintiff,                             ORDER
 5
            v.
 6
     BALDEMAR VILLASENOR-AGUILAR,
 7
                   Defendant.
 8
 9
10          Based on the Stipulation of counsel and good cause appearing,

11          IT IS THEREFORE ORDERED that the Preliminary Hearing currently scheduled on

12   September 24, 2021 at the hour of 4:00 p.m., be vacated and continued to ________________

13   November
     at the hour of8,___:___
                      2021, at 4:00 p.m., Courtroom 3A.
                             __.m.
                           3rd
14           DATED this ____ day of September, 2021.

15
16
                                                UNITED STATES MAGISTRATE JUDGE
17
                                                     DANIEL J. ALBREGTS
18
19
20
21
22
23
24
25
26
                                                   3
